 1   DATED this _ _ day of March, 2020.    DATED this __day of March, 2020
 2                                                     IJ
                                           AARON D. ¥ [J;ffi
 3                                         Attorney Gin £,1
 4
 5
          "-·   .        ..,,
                                           B ·
     ��                                   �          �it�ffBS;-Ba1:l'lIQ� 3572
 6   Plaintiff, Pro Se                     Senior Deputy Attorney General------_
                                           Attorneys for Defendants
 7
 8
                                           IT IS SO ORDERED.
 9
10
11                                         UNITED STATES DISTRICT JUDGE
12
13                                         DATED: ____   10, 2020 ___
                                                    March____
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          11
